DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 09 October 2020, claims 1-5, 7-14, and 16-20 are presently pending in the application, of which, claims 1, 10 and 19 are presented in independent form. The Examiner acknowledges amended claims 1, 2, 4, 10, 11, 19, and 20 and cancelled claims 6 and 15. No claims were newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Remarks/Arguments
All objections and/or rejections issued in the previous Office Action, mailed 10 July 2020, have been withdrawn, unless otherwise noted in this Office Action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Wu, Xianren, et al (U.S. 2017/0344556 and known hereinafter as Wu) in view of Charnock, Elizabeth, et al (U.S. 2003/0182310 and known hereinafter as Charnock).

As per claim 1, Wu teaches a method comprising: 
identifying, by one or more processors, a first node profile from a plurality of node profiles corresponding to a plurality of unique entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associated with a corresponding field and a node field value (e.g. Wu, see paragraphs [0065-0070], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.);
identifying, by the one or more processors, a first group of the plurality of the node profiles of a first category, each node profile of the first group of the plurality of node profiles associated with a predetermined event (e.g. Wu, see paragraphs [0078-0085], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.); 
selecting, by the one or more processors, from the first group of the plurality of the node profiles, a second group of node profiles having node field-value pairs corresponding to one or more node field-value pairs of the first node profile (e.g. Wu, see paragraphs [0064-0067], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.); 
generating, by the one or more processors, an input array based on the timestamp and the at least one participant characteristic identified from each electronic activity of the first plurality of electronic activities (e.g. Wu, see paragraphs [0078-0080], which discloses the ideal candidate-based feature may be fed along with scores from the query-based ranking model to a machine learning algorithm, which is designed to train a combined ranking model that is capable of determining a ranking score for search results at runtime.); 
generating, for each node profile of the second group of node profiles, a respective array based on timestamps and participant characteristics identified from electronic activities identifying an entity corresponding to the node profile of the second group of node profiles (e.g. Wu, see paragraphs [0093-0096], which discloses a label is generated using a score generated from log information of the social networking service, where ; 
determining, by the one or more processors, by providing the input array as an input in a machine learning model trained using the generated respective arrays, a probability score indicating a likelihood that the node profile belongs to the first category (e.g. Wu, see paragraphs [0095-0097], which discloses generated labels are fed into a machine learning algorithm to train a combined ranking model used to output ranking scores for search result member profiles.); and 
storing, by the one or more processors, an association between the first node profile and the probability score (e.g. Wu, see paragraph [0039], which discloses the search engine may collect, parse, and/or store data in an index or similar structure to facilitate the identification and retrieval of information in response to received queries for information.). 
Wu does not explicitly disclose identifying, by the one or more processors, a first plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers and associated with the first node profile, the first plurality of electronic activities comprise emails, each email having a timestamp at which the email was transmitted or received; and parsing, by the one or more processors, each electronic activity of the first plurality of electronic activities to identify the timestamp of the electronic activity and at least one participant characteristic of participants of the electronic activity, the at least one participant characteristic comprising at least one of a seniority, a department, or a role of the participant.
Charnock teaches identifying, by the one or more processors, a first plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers (e.g. Charnock, see paragraph [0405], which discloses the timestamps from all communication documents from each actor are extracted from the index and are placed into a new data store of the form. The Examiner notes the actor represents the electronic account in which communication documents are transmitted or received.) and associated with the first node profile, the first plurality of electronic activities comprise emails, each email having a timestamp at which the email was transmitted or received (e.g. Charnock, see paragraphs [0079-0080], which discloses any type of text-containing document that also contains information about both its creator(s) and its recipients, coupled with a timestamp for each time it was sent, where e-mails and IMs are examples of communication documents.); and
parsing, by the one or more processors, each electronic activity of the first plurality of electronic activities to identify the timestamp of the electronic activity and at least one participant characteristic of participants of the electronic activity (e.g. Charnock, see paragraph [0094], which discloses communication documents and communication events are identified by the system according to their file type at the time the corpus is assembled, in which the system will parse the file looking for hits as to the exact type, where for example, the presence of e-mail headers would indicted that the tile is, or at least contains, an e-mail.), the at least one participant characteristic comprising at least one of a seniority, a department, or a role of the participant (e.g. Charnock, see paragraph [0094], which discloses communication documents and communication events are identified by the system according to their file type at the time the corpus is assembled, in which the system will parse the file looking for hits as to the exact type, where for example, the presence of e-mail headers would indicted that the tile is, or at least contains, an e-mail. .
Wu is directed to dynamic alteration of weights of ideal candidate search ranking model. Charnock is directed to retrieving interrelated document for sociological data mining. Both are analogous art, because they are directed to identifying data and grouping such data for efficient mining and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Wu with the teachings of Charnock to include the claimed features.

As per claim 10, Wu teaches a system comprising: 
one or more hardware processors configured by machine-readable instructions (e.g. Wu, see Figure 1) to: 
identifying, by one or more processors, a first node profile from a plurality of node profiles corresponding to a plurality of unique entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associated with a corresponding field and a node field value (e.g. Wu, see paragraphs [0065-0070], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.);
identifying, by the one or more processors, a first group of the plurality of the node profiles of a first category, each node profile of the first group of the plurality of node profiles associated with a predetermined event (e.g. Wu, see paragraphs [0078-0085], which discloses a similarity between a candidate node and member profile, ; 
selecting, by the one or more processors, from the first group of the plurality of the node profiles, a second group of node profiles having node field-value pairs corresponding to one or more node field-value pairs of the first node profile (e.g. Wu, see paragraphs [0064-0067], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.); 
generating, by the one or more processors, an input array based on the timestamp and the at least one participant characteristic identified from each electronic activity of the first plurality of electronic activities (e.g. Wu, see paragraphs [0078-0080], which discloses the ideal candidate-based feature may be fed along with scores from the query-based ranking model to a machine learning algorithm, which is designed to train a combined ranking model that is capable of determining a ranking score for search results at runtime.); 
generating, for each node profile of the second group of node profiles, a respective array based on timestamps and participant characteristics identified from electronic activities identifying an entity corresponding to the node profile of the second group of node profiles (e.g. Wu, see paragraphs [0093-0096], which discloses a label is generated using a score generated from log information of the social networking service, where the log information includes records of communications between a searcher and members of the social networking services. Such information may further include records of user input by the searcher, the user input causing interaction with member profiles in the social networking services, resulting in the score being higher.); 
determining, by the one or more processors, by providing the input array as an input in a machine learning model trained using the generated respective arrays, a probability score indicating a likelihood that the node profile belongs to the first category (e.g. Wu, see paragraphs [0095-0097], which discloses generated labels are fed into a machine learning algorithm to train a combined ranking model used to output ranking scores for search result member profiles.); and 
storing, by the one or more processors, an association between the first node profile and the probability score (e.g. Wu, see paragraph [0039], which discloses the search engine may collect, parse, and/or store data in an index or similar structure to facilitate the identification and retrieval of information in response to received queries for information.). 
Wu does not explicitly disclose identifying, by the one or more processors, a first plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers and associated with the first node profile, the first plurality of electronic activities comprise emails, each email having a timestamp at which the email was transmitted or received; and parsing, by the one or more processors, each electronic activity of the first plurality of electronic activities to identify the timestamp of the electronic activity and at least one participant characteristic of participants of the electronic activity, the at least one participant characteristic comprising at least one of a seniority, a department, or a role of the participant.
Charnock teaches identifying, by the one or more processors, a first plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers (e.g. Charnock, see paragraph [0405], which discloses the timestamps from all communication documents from each actor are extracted from the index and are placed into a new data store of the form. The Examiner notes the actor represents the and associated with the first node profile, the first plurality of electronic activities comprise emails, each email having a timestamp at which the email was transmitted or received (e.g. Charnock, see paragraphs [0079-0080], which discloses any type of text-containing document that also contains information about both its creator(s) and its recipients, coupled with a timestamp for each time it was sent, where e-mails and IMs are examples of communication documents.); and
parsing, by the one or more processors, each electronic activity of the first plurality of electronic activities to identify the timestamp of the electronic activity and at least one participant characteristic of participants of the electronic activity (e.g. Charnock, see paragraph [0094], which discloses communication documents and communication events are identified by the system according to their file type at the time the corpus is assembled, in which the system will parse the file looking for hits as to the exact type, where for example, the presence of e-mail headers would indicted that the tile is, or at least contains, an e-mail.), the at least one participant characteristic comprising at least one of a seniority, a department, or a role of the participant (e.g. Charnock, see paragraph [0094], which discloses communication documents and communication events are identified by the system according to their file type at the time the corpus is assembled, in which the system will parse the file looking for hits as to the exact type, where for example, the presence of e-mail headers would indicted that the tile is, or at least contains, an e-mail. In addition, parsing will allow for recognition of employee data, where employee data may include identifying types like seniority, a department, or a role of the participant.).
Wu is directed to dynamic alteration of weights of ideal candidate search ranking model. Charnock is directed to retrieving interrelated document for sociological data mining. Both are analogous art, because they are directed to identifying data and grouping such data for efficient mining and therefore it would have been obvious to one 

As per claim 19, Wu teaches a non-transient computer-readable storage medium having instructions embodied thereon, the instructions being executable by one or more processors to perform a method comprising: 
identifying, by one or more processors, a first node profile from a plurality of node profiles corresponding to a plurality of unique entities, each node profile of the plurality of node profiles including one or more node field-value pairs, each node field-value pair of the node profile associated with a corresponding field and a node field value (e.g. Wu, see paragraphs [0065-0070], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.);
identifying, by the one or more processors, a first group of the plurality of the node profiles of a first category, each node profile of the first group of the plurality of node profiles associated with a predetermined event (e.g. Wu, see paragraphs [0078-0085], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.); 
selecting, by the one or more processors, from the first group of the plurality of the node profiles, a second group of node profiles having node field-value pairs corresponding to one or more node field-value pairs of the first node profile (e.g. Wu, see paragraphs [0064-0067], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.); 
generating, by the one or more processors, an input array based on the timestamp and the at least one participant characteristic identified from each electronic activity of the first plurality of electronic activities (e.g. Wu, see paragraphs [0078-0080], which discloses the ideal candidate-based feature may be fed along with scores from the query-based ranking model to a machine learning algorithm, which is designed to train a combined ranking model that is capable of determining a ranking score for search results at runtime.); 
generating, for each node profile of the second group of node profiles, a respective array based on timestamps and participant characteristics identified from electronic activities identifying an entity corresponding to the node profile of the second group of node profiles (e.g. Wu, see paragraphs [0093-0096], which discloses a label is generated using a score generated from log information of the social networking service, where the log information includes records of communications between a searcher and members of the social networking services. Such information may further include records of user input by the searcher, the user input causing interaction with member profiles in the social networking services, resulting in the score being higher.); 
determining, by the one or more processors, by providing the input array as an input in a machine learning model trained using the generated respective arrays, a probability score indicating a likelihood that the node profile belongs to the first category (e.g. Wu, see paragraphs [0095-0097], which discloses generated labels are fed into a machine learning algorithm to train a combined ranking model used to output ranking scores for search result member profiles.); and 
storing, by the one or more processors, an association between the first node profile and the probability score (e.g. Wu, see paragraph [0039], which discloses the search engine may collect, parse, and/or store data in an index or similar structure to facilitate the identification and retrieval of information in response to received queries for information.). 
Wu does not explicitly disclose identifying, by the one or more processors, a first plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers and associated with the first node profile, the first plurality of electronic activities comprise emails, each email having a timestamp at which the email was transmitted or received; and parsing, by the one or more processors, each electronic activity of the first plurality of electronic activities to identify the timestamp of the electronic activity and at least one participant characteristic of participants of the electronic activity, the at least one participant characteristic comprising at least one of a seniority, a department, or a role of the participant.
Charnock teaches identifying, by the one or more processors, a first plurality of electronic activities transmitted or received via electronic accounts associated with one or more data source providers (e.g. Charnock, see paragraph [0405], which discloses the timestamps from all communication documents from each actor are extracted from the index and are placed into a new data store of the form. The Examiner notes the actor represents the electronic account in which communication documents are transmitted or received.) and associated with the first node profile, the first plurality of electronic activities comprise emails, each email having a timestamp at which the email was transmitted or received (e.g. Charnock, see paragraphs [0079-0080], which discloses any type of text-containing document that also contains information about both its creator(s) and its recipients, coupled with a ; and
parsing, by the one or more processors, each electronic activity of the first plurality of electronic activities to identify the timestamp of the electronic activity and at least one participant characteristic of participants of the electronic activity (e.g. Charnock, see paragraph [0094], which discloses communication documents and communication events are identified by the system according to their file type at the time the corpus is assembled, in which the system will parse the file looking for hits as to the exact type, where for example, the presence of e-mail headers would indicted that the tile is, or at least contains, an e-mail.), the at least one participant characteristic comprising at least one of a seniority, a department, or a role of the participant (e.g. Charnock, see paragraph [0094], which discloses communication documents and communication events are identified by the system according to their file type at the time the corpus is assembled, in which the system will parse the file looking for hits as to the exact type, where for example, the presence of e-mail headers would indicted that the tile is, or at least contains, an e-mail. In addition, parsing will allow for recognition of employee data, where employee data may include identifying types like seniority, a department, or a role of the participant.).
Wu is directed to dynamic alteration of weights of ideal candidate search ranking model. Charnock is directed to retrieving interrelated document for sociological data mining. Both are analogous art, because they are directed to identifying data and grouping such data for efficient mining and therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to modify the teachings of Wu with the teachings of Charnock to include the claimed features.

Wu with Charnock teaches the method of claim 1, the system of claim 10, and the non-transient computer-readable storage medium of claim 19, respectively, comprising: 
identifying, by the one or more processors, a third group of the plurality of the node profiles of a second category, each node profile of the third group of the plurality of node profiles associated with the predetermined event (e.g. Wu, see paragraphs [0065-0070], which discloses a similarity between a candidate node and member profile, where such information is modeled as a sequence of nodes, and thereby creating a pair of nodal values between the nodes, where such field value includes member’s company, title, industry, time duration, etc.); 
selecting, by the one or more processors, from the third group of the plurality of the node profiles, a fourth group of node profiles having node field-value pairs corresponding to the one or more node field-value pairs of the first node profile (e.g. Wu, see paragraphs [0041-0045], which discloses selecting ideal candidate profiles based on profile data, where such profile data are attributes that include skills, companies, titles, schools, industries, etc., in which the query builder aggregates the attributes across input candidates, expands them to similar attributes, and finally selects the top attributes that best represents the ideal candidates.);
generating, for each node profile of the fourth group of node profiles, a respective array based on the creation timestamps and the participant characteristics identified from electronic activities identifying an entity corresponding to the node profile of the fourth group of node profiles (e.g. Wu, see paragraphs [0078-0080], which discloses the ideal candidate-based feature may be fed along with scores from the query-based ranking model to a machine learning algorithm, which is designed to train a combined ranking model that is capable of determining a ranking score for search results at runtime,); and 
training, by the one or more processors, the machine learning model using the respective arrays based on the creation timestamps and the participant characteristics (e.g. Wu, see paragraphs [0093-0096], which discloses a label is generated using a score generated from log information of the social networking service, where the log information includes records of communications between a searcher and members of the social networking services. Such information may further include records of user input by the searcher, the user input causing interaction with member profiles in the social networking services, resulting in the score being higher.). 

As per claims 3 and 12, the modified teachings of Wu with Charnock teaches the method of claim 1 and the system of claim 10, respectively, wherein the machine learning model comprises one or more of a convolutional neural network or a bayesian algorithm to determine the probability score (e.g. Wu, see paragraph [0077], which discloses using a neural network.). 

As per claims 4 and 13, the modified teachings of Wu with Charnock teaches the method of claim 1 and the system of claim 10, respectively, comprising: 
receiving, by the one or more processors for each of the plurality of node profiles, a performance profile indicating at least one of an electronic activity transmission frequency or an electronic activity transmission count (e.g. Wu, see paragraphs [0041-0045], which discloses selecting ideal candidate profiles based on profile data, where such profile data are attributes that include skills, companies, titles, schools, industries, etc., in which the query builder aggregates the attributes across input candidates, expands them to similar attributes, and finally selects the top attributes that best represents the ideal candidates.); and 
wherein identifying a first group of the plurality of the node profiles of a first category further comprises identifying the first group of the plurality of node profiles (e.g. Wu, see paragraphs [0041-0045], which discloses selecting ideal candidate profiles based on profile data, where such profile data are attributes that include skills, companies, titles, schools, industries, etc., in which the query builder aggregates the attributes across input candidates, expands them to similar attributes, and finally selects the top attributes that best represents the ideal candidates.). 

As per claims 5 and 14, the modified teachings of Wu with Charnock teaches the method of claim 1 and the system of claim 10, respectively, wherein the one or more node field-value pairs of the first node profile store a role value of the first node profile (e.g. Wu, see paragraphs [0041-0045], which discloses selecting ideal candidate profiles based on profile data, where such profile data are attributes that include skills, companies, titles, schools, industries, etc., in which the query builder aggregates the attributes across input candidates, expands them to similar attributes, and finally selects the top attributes that best represents the ideal candidates, where each attribute is associated with a value.). 

As per claims 7 and 16, the modified teachings of Wu with Charnock teaches the method of claim 1 and the system of claim 10, respectively, wherein parsing each electronic activity of the first plurality of electronic activities further comprising identifying a type of the electronic activity; and
wherein generating the input array further comprises generating the input array based on the type of the electronic activity (e.g. Wu, see paragraphs [0041-0045], which discloses selecting ideal candidate profiles based on profile data, where such profile data are attributes that include skills, companies, titles, schools, industries, etc., in which the query builder aggregates the attributes across input candidates, expands them to similar attributes, and finally selects the top attributes that best represents the ideal candidates, where each attribute is associated with a value.). 

As per claims 8 and 17, the modified teachings of Wu with Charnock teaches the method of claim 1 and the system of claim 10, respectively, wherein identifying, by the one or more processors, the first group of the plurality of the node profiles of the first category further comprises receiving a list from a first entity containing an identification of each of the first group of the plurality of node profiles (e.g. Wu, see paragraph [0078-0085], which discloses matching candidate profile with member profile that corresponds to a node pair and scoring is performed resulting in a profile pair, where candidate profile is received as input to identifying a member profile.). 

As per claims 9 and 18, the modified teachings of Wu with Charnock teaches the method of claim 1 and the system of claim 10, respectively, wherein each node profile of the second group of node profiles includes a first field-value pair corresponding to an entity name that matches a corresponding first field-value pair of the first node profile and a second field-value pair corresponding to a job title that matches a corresponding second field-value pair of the first node profile (e.g. Wu, see paragraph [0078-0085], which discloses matching candidate profile with member profile that corresponds to a node pair and scoring is performed resulting in a profile pair.). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191.  The examiner can normally be reached on M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 13, 2021